Citation Nr: 1430267	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefits sought on appeal.

The Board subsequently remanded the case for further development in December 2011.  That development was completed, and the case was returned to the Board for appellate review.

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not incur an injury or disease of the right ankle during military service.

2.  A current right ankle disorder did not have its onset in active service and is not the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A predecisional letter sent April 2008 satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection on a direct basis, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claim for entitlement to service connection for a right ankle disability.  

The duty to assist was also met in this case.  The claims file contains the Veteran's service treatment records, VA treatment records, as well as statements from the Veteran and his representative.  Pursuant to the Board's December 2011 remand directives, additional VA treatment records from the St. Louis VA Medical Center (VAMC) and the Memphis VAMC have been obtained and associated with the claims file.  As this is in substantial compliance with the February 2013 remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Veteran has at no time referenced other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79  (2006).  The case of McLendon v. Nicholson held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

As will be discussed in further detail below, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his right ankle.  Therefore, the Board finds it unnecessary to obtain a VA medical opinion with regard to etiology.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   To ask a medical expert to review the record could result in no benefit to the Veteran, because any examination report or medical opinion could not provide competent evidence of the incurrence of a right ankle injury during service.   

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

As noted above, service connection requires, amongst other elements, evidence of incurrence or aggravation of a disease or injury in active service.

The Veteran is competent to report what he experienced during service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Although the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence and the accuracy of the Veteran's recall.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  The totality of the evidence convinces the Board to reject the accuracy of the Veteran's recall.

Although the Veteran is competent to testify that he hurt his right ankle in service,  the Veteran's credibility in this regard is challenged by his inconsistent and vague statements regarding his in-service injuries.  Although the Veteran once reported to a VA treating physician, in August 2008, that he sprained both of his ankles in the military, the Veteran has otherwise only ever mentioned that he sprained one ankle, his left, in service.  In an April 2009 VA podiatry note, even where receiving treatment for bilateral ankle pain, the Veteran only reported having sprained his left ankle during service.  The Veteran has also never provided details regarding the circumstances surrounding the alleged right ankle sprain in service.  

Service treatment records further demonstrate that the Veteran did, in fact, injure his left ankle in service, but are silent as to any right ankle injury.  A December 1993 acute medical care note documents complaints of left ankle pain due to slipping on steps, and assesses ankle sprain.  January 1994 service treatment records continue to show complaints of left ankle pain and continue the assessment of left ankle sprain. Radiological imaging was also performed for the left ankle only, in January 1994.  Additionally, service medical records document the Veteran's treatment for a number of different ailments during his military service, including shoulder pain following a football injury, tonsillitis, abdominal pain, nausea, groin pain, sore throat, fever, an itch to back of the head, and others.  While a separation examination is not of record, the Board notes that the Veteran has neither indicated that he reported a right ankle condition at the time of separation, nor that he was subject to an exit examination.  Additionally, the Veteran has not claimed to have experienced continuous right ankle symptoms since service.  In a December 2008 VA primary care record, the Veteran reported pain in the ankles since 2005.  This is the earliest he reported such pain beginning, approximately 10 years following service.

Although a lack of supportive contemporaneous medical evidence alone is not always fatal to a claim, in this case, where the Veteran's recitation of events is not consistent, and the service treatment records document treatment for a number of different maladies such that one would expect to see contemporaneous medical evidence of treatment for a right ankle sprain, the Board finds the weight of the evidence is against a finding of the incurrence of a right ankle injury in service.  

Thus, the Board finds that the evidence does not establish an in-service injury.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for service connection for a right ankle disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for a right ankle disability is denied.


REMAND

Reason for remand:  To procure a supplemental VA medical opinion.

The Veteran was provided with a VA examination in October 2008 for his left ankle disability.  The examiner provided a diagnosis of pes planus deformity left foot, and stated that this was the only real pertinent finding on physical examination.  In documenting the Veteran's medical history, the examiner wrote that the Veteran had a history of an ankle sprain in 1994, reported by the Veteran as a twisted ankle from playing football.  The Board notes that the Veteran's service treatment records document that he incurred a left ankle sprain when he slipped on some steps, and that imaging showed a well corticated 1-2 mm x 4 mm calcification in the soft tissues inferior to the medial malleolus.  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran was afforded a VA examination, the Board finds that the examination is inadequate for the purpose of adjudicating this claim because it is unclear from the examiner's explanation whether he considered all the pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Specifically, although the examiner only found evidence of pes planus during the examination, the Veteran's claims file contains a February 2010 VA podiatry note which includes an assessment of posterior tibial tendonitis.  Although the VA examiner found that the Veteran did not have this disability at the time of the October 2008 examination, a disability which resolves during the appeal period (becomes asymptomatic) may still be subject to service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

On remand, an addendum VA medical opinion should be obtained which contemplates the full medical evidence of record, to ensure VA meets its duty to assist.  

Accordingly, the claim is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to an appropriate medical professional for an addendum medical opinion with regard to the etiology of the Veteran's left ankle disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Provide a diagnosis for any left ankle disability present at any time from March 2008 to the present.  The examiner should specifically provide or rule out a diagnosis of posterior tibial tendonitis.

b.  Then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left ankle disability identified arose during service or is otherwise causally or etiologically related to any incident of service.

 (The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing any additional development deemed necessary, readjudicate the claim for entitlement to service connection for a left ankle disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


